Title: To Thomas Jefferson from Delamotte, 12 August 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 12 Aug. 1791. He has little to add to what he wrote on the 25th, of which he encloses a copy. This goes by Minerva, Capt. Wood, together with public papers sent by Short and another by himself. Le Jeune Eole will bring a clock for TJ which he has just received and did not have time to put on Minerva.—TJ will see that the constitution has been presented to the King and it is said that he will accept it in good faith. If so, prices of colonial produce will fall and exchange will rise. They already talk in Paris of the return of important emigrants. If these events happen, he will notify TJ by Le Jeune Eole sailing at end of the month for Philadelphia and he will then be able to say “la revolution … est complette.”—[P.S.] Prices of colonial produce: brown sugar, 80 to 90₶ per cwt.; coffee, 18 to 26s. per lb.; Virginia, Maryland, and Carolina tobacco of good quality, 38 to 42₶ per cwt.; of bad quality, 25 to 30₶, but little in demand.
